Citation Nr: 1738681	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-01 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from August 1956 to July 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota, which, in pertinent part, denied service connection for tinnitus.  

The Veteran and his wife testified at a Board hearing before the undersigned in May 2017.  A transcript of the hearing has been reviewed and associated with the claims file. 


FINDING OF FACT

The evidence is at least in equipoise as to whether tinnitus is the result of noise exposure during military service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 C.F.R. §§ 1131, 1154(a) (West 2014); 38 C.F.R. §§ 3.303, 3.309(a) (2016).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants entitlement to service connection for tinnitus.  As this represents a complete grant of the benefit being decided on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act (VCAA) of 2000, 38 U.S.C.A. §§  5102, 5103, 5103A, 5107 (West 2014), is necessary.  

Legal Criteria

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis

The Veteran asserts that his tinnitus was incurred as a result of his exposure to loud noises in service, including when he fired out of the tanks as a tank mechanic.  See 05/12/2014, VBMS, Hearing Transcript, p. 3.  

The evidence shows a current tinnitus disability.  See 03/15/2016, VBMS, Medical Treatment Record-Non-Government Facility (diagnosing constant bilateral tinnitus).  Accordingly, a present disability has been established by the evidence.  

A review of the Veteran's DD-Form 214 reveals that the Veteran's military occupational specialty (MOS) was a track vehicle mechanic.  Accordingly, in-service noise exposure has been established as consistent with the types, places, and circumstances of the Veteran's active service.  

Having established a current disability and conceded in-service noise exposure, the remaining question is whether the Veteran's tinnitus is due to noise exposure during military service.  

The Veteran was informed that his personnel and service treatment records were not available.  However, he testified that he was exposed to loud noises in service without hearing protection, including tank fire, and he noticed ringing in his ears in service, and has lived his life since the military with constant ringing in his ears.  See 05/12/2014, VBMS, Hearing Transcript, p. 3; 12/11/2014, VBMS, VA 9 Appeal to Board of Appeals; VA 21-4138 Statement in Support of Claim.  His wife of 64 years testified that he had complained of ringing in the ears since his active service.

A VA examination was performed in July 2014.  The examiner indicated the Veteran's report of tinnitus for 20 years following service, at which time it went away.  At the time of the examination, he denied ringing, humming, or buzzing in his ears. 

The Veteran submitted a private opinion dated in March 2016 from an audiologist.  The audiologist assessed the Veteran with constant bilateral tinnitus, which was longstanding, and noted the noise exposure as a tank mechanic in service.  

After a review of the evidence, the Board finds that service connection for tinnitus is warranted.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.   Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2). 

The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In making this determination, the Veteran has confirmed in-service noise exposure, and his description of in-service noise exposure is consistent with the circumstances of his service.  He reported that he first experienced ringing in his ears in service and this ringing has continued since service.  Furthermore, as noted above, his wife testified that she has been married to the Veteran for over 64 years and has been aware of the ringing in his ears dating back to service.  There is no persuasive evidence of record indicating that the Veteran's statements are not credible.  

The Board acknowledges the July 2014 examination report indicating no present tinnitus, which had reportedly ceased years earlier.  Overall, however, in light of the credible hearing testimony and the private doctor's letter the evidence is found to be at least in equipoise on the question of continuity.  Moreover, continuity of symptomatology alone is sufficient for an award of service connection for chronic diseases. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  VA deems sensorineural hearing loss and tinnitus organic diseases of the nervous system. See VA Under Secretary for Health Memorandum (October 1995). See also 67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

In view of the foregoing, and in consideration of the credible lay statements, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current tinnitus is the result of military service. In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Service connection for tinnitus is granted.  



____________________________________________
ERIC LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


